As filed with the Securities and Exchange Commission on September 20, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S‑8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CAE INC. (Exact name of registrant as specified in its charter) Canada (State or other jurisdiction of incorporation or organization) Not Applicable (I.R.S. Employer Identification No.) Côte-de-Liesse Saint-Laurent, Québec Canada, H4T 1G6 (514) 341-6780 (Address and telephone number of Registrant’s principal executive offices) CAE INC. EMPLOYEE STOCK OPTION PLAN, AS AMENDED (Full title of the Plans) CT Corporation System 111 8th Avenue, 13th Floor New York, New York 10011 (212) 894-8700 (Name, address and telephone number, including area code, of agent for service) Copy to: Mark Hounsell General Counsel, Chief Compliance Officer & Corporate Secretary CAE Inc. 8585 Côte-de-Liesse Saint-Laurent, Québec Canada, H4T 1G6 (514) 341-6780 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one). xLargeacceleratedfiler ¨Acceleratedfiler ¨Non-acceleratedfiler (do not check if a smallerreportingcompany) ¨Smaller reporting company CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common Shares, no par value, including associated Common Share purchase rights pursuant to the Registrant’s Shareholder Rights Plan, which purchase rights will trade together with the Common Shares 10,000,000 shares(3) U.S.$13.82 U.S.$138,200,000 U.S.$13,916.74 (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers an indeterminate number of additional common shares of the Registrant (“Common Shares”) that may result from subdivisions, consolidations, reclassifications or similar transactions with respect to the Common Shares, the payment of share dividends by the Registrant, or other relevant changes in the capital of the Registrant in accordance with the provisions of the CAE Inc. Employee Stock Option Plan, as amended (the “Stock Option Plan”). (2) Estimated pursuant to paragraphs (c) and (h) of Rule 457 under the Securities Act solely for the purpose of calculating the registration fee, based upon the average of the high and low prices for the Registrant’s Common Shares quoted on the New York Stock Exchange on September 15, 2016. (3) Additional Common Shares deliverable upon exercise of stock options granted under the Stock Option Plan as a result of a recent amendment to such Stock Option Plan. 2 EXPLANATORY NOTE This Registration Statement on Form S-8 (this "Registration Statement") is filed by CAE Inc. (the “Registrant”) relating to the issuance of up to 10,000,000 common shares, without par value, in the capital of the Registrant (the “Common Shares”), including associated Common Share purchase rights pursuant to the Registrant’s Shareholder Rights Plan, which purchase rights will trade together with the Common Shares, deliverable upon exercise of stock options granted under the CAE Inc. Employee Stock Option Plan (the "Stock Option Plan"), and are in addition to the Common Shares registered on the Registrant’s Registration Statements on Form S-8 filed on July 26, 2002 (Registration No. 333-97185) and November 14, 2008 (Registration No. 333-155366) (the "Prior Registration Statements"). On June 15, 2016, the Registrant’s board of directors approved, subject to shareholder approval, the amendment of the Stock Option Plan to, among other things, increase the number of Common Shares that may be issued upon exercise of stock options granted under the Stock Option Plan by an additional 10,000,000 Common Shares. Shareholder approval of the amendments to the Stock Option Plan was secured at the Registrant’s Annual and Special Meeting of Shareholders held on August 10, 2016. This Registration Statement relates to securities of the same class as those to which the Prior Registration Statements relate, and is submitted in accordance with General Instruction E to Form S-8 regarding Registration of Additional Securities.
